Exhibit 10.5

 

FAST ACQUISITION CORP.

3 Minetta Street

New York, NY 10012

 

August 20, 2020

 

FAST Sponsor, LLC

3 Minetta Street

New York, NY 10012

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) by and among FAST Acquisition Corp.
(the “Company”) and FAST Sponsor, LLC (the “Sponsor”), dated as of the date
hereof, will confirm our agreement that, commencing on the date the securities
of the Company are first listed on the New York Stock Exchange (the “Listing
Date”), pursuant to a Registration Statement on Form S-1 and prospectus filed
with the U.S. Securities and Exchange Commission (the “Registration Statement”)
and continuing until the earlier of the consummation by the Company of an
initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

1. The Sponsor shall make available, or cause to be made available, to the
Company, at 3 Minetta Street, New York, NY 10012 (or any successor location),
office space and secretarial and administrative support services as may be
reasonably required by the Company. In exchange therefor, the Company shall pay
the Sponsor $15,000 per month on the Listing Date and continuing monthly
thereafter until the Termination Date; and

 

2. The Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
Agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public stockholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”), and hereby irrevocably waives any Claim it presently has or may have
in the future as a result of, or arising out of, this Agreement, which Claim
would reduce, encumber or otherwise adversely affect the Trust Account or any
monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This Agreement constitutes the entire relationship of the parties hereto, and
any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York.

 

This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.

 

[Signature Page Follows]

 

 

 

 

  Very truly yours,       FAST ACQUISITION CORP.         By: /s/ William Douglas
Jacob     Name: William Douglas Jacob     Title: Co-Chief Executive Officer

 

AGREED AND ACCEPTED BY:       FAST SPONSOR, LLC         By: /s/ William Douglas
Jacob     Name: William Douglas Jacob     Title: Manager  

 

[Signature Page to Administrative Services Agreement]

 

 

 

 

